Laweence, Judge:
When the appeals for a reappraisement enumerated in schedule “A,” attached to and made part of this decision, were called for hearing, there was no appearance on behalf of plaintiff, and the court ordered the cases submitted.
In conformity with the requirements of the statute (28 U. S. C. § 2631), I have examined the records in the appeals for a reappraisement before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold that the proper values of the merchandise are the values returned by the appraiser.
Judgment will be entered accordingly.